                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                   ASHEVILLE DIVISION
                            CIVIL ACTION NO. 1:19-CV-00325-KDB

        MICHAEL WILHELM,

                Plaintiffs,

                v.                                                ORDER

        ANDREW M. SAUL,

                Defendants.



       THIS MATTER is before the Court on Plaintiff Michael Wilhelm’s Motion for Summary

Judgment (Doc. No. 9) and Defendant’s Motion for Summary Judgment (Doc. No. 14). Mr.

Wilhelm, through counsel, seeks judicial review of a partially unfavorable administrative decision

denying his application for a period of disability and disability insurance benefits and supplemental

income under the Social Security Act.

       Having reviewed and considered the parties’ written arguments, the administrative record,

and applicable authority, and for the reasons set forth below, Plaintiff’s Motion for Summary

Judgment is DENIED; Defendant’s Motion for Summary Judgment is GRANTED; and the

Commissioner’s decision is AFFIRMED.

                                        I. BACKGROUND

       On April 15, 2016, Plaintiff filed applications for a period of disability and disability

insurance benefits under title II, and supplemental security income under title XVI, of the Social
                                                     1




         Case 1:19-cv-00325-KDB Document 17 Filed 09/15/20 Page 1 of 12
Security Act, ultimately alleging that he had been disabled since January 27, 2010. (See Tr. 20).

Plaintiff’s applications were denied initially and upon reconsideration (See Tr. 141, 152). After

conducting a hearing on June 5, 2018, Administrative Law Judge Gentry Hogan (“ALJ”) issued a

partially favorable decision on July 18, 2018. (Tr. at 20-32). Mr. Wilhelm then requested review

of that decision by the Appeals Council (“AC”), which granted review. On September 16, 2019,

the AC rendered a decision accepting the ALJ’s findings but holding that Mr. Wilhelm’s disability

began on September 11, 2012 rather than September 30, 2013. (See AR 5-7). The Appeals

Council’s decision now stands as the final decision of the Commissioner, and Mr. Wilhelm has

timely requested judicial review.

                           II. THE COMMISSIONER’S DECISION

       The AC and ALJ followed the required five-step sequential evaluation process established

by the Social Security Administration to determine if Mr. Wilhelm was disabled under the law

during the relevant period. 1 At step one, the AC and ALJ found that Mr. Wilhelm had not engaged

in substantial gainful activity (“SGA”) since his alleged onset date and at step two that he had the



       1  The required five-step sequential evaluation required the ALJ to determine: (1) whether
the claimant was engaged in substantial gainful activity; (2) if not, whether the claimant had a
severe impairment; (3) if so, whether the impairment (or combination of impairments) met or
equaled a listed impairment; (4) if not, whether the impairment (or combination of impairments)
prevented the claimant from performing past relevant work; and (5) if so, whether the impairment
(or combination of impairments) prevented the claimant from performing any other jobs available
in significant numbers in the national economy. 20 C.F.R. §§ 416.920(a)-(g) and 404.1520(a)-(g).
The claimant has the burden of production and proof in the first four steps, but the Commissioner
must prove the claimant is able to perform other work in the national economy despite his
limitations. Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015).
                                                     2




           Case 1:19-cv-00325-KDB Document 17 Filed 09/15/20 Page 2 of 12
following medically determinable and severe impairments: osteoarthritis, degenerative disc

disease, status post left knee surgery, bilateral rotator cuff tendinitis in the shoulders, cervical

spondylosis, degenerative joint disease of the left knee, neuropathy and obesity. (See Tr. 6, 23). At

step three, the ALJ and AC found that none of Plaintiff’s impairments, nor any combination

thereof, met or equaled one of the conditions in the Listing of Impairments at 20 C.F.R. Pt. 404,

Subpt. P, App. 1. (See Id.).

       The ALJ and AC then determined that, prior to September 30, 2013, Mr. Wilhelm had

the residual functional capacity (RFC) to perform:

       sedentary work as defined in 20 CFR 404.1567(a) and 416.967(a); he could sit eight
       hours in an eight-hour workday; stand and/or walk two hours in an eight-hour
       workday; perform occasional climbing, balancing, stooping, kneeling,
       crouching, and crawling; perform occasional overhead reaching bilaterally;
       tolerate no exposure to workplace hazards, such as unprotected heights and
       moving machinery; and perform simple, routine, repetitive tasks.

(Tr. 6-7, 23).

       At step four, the ALJ and AC found that Plaintiff was unable to perform any past relevant

work (see Tr. 7, 29-30) and at step five concluded that Plaintiff — given his age, education, work

experience and RFC — could perform jobs that existed in significant numbers in the national

economy (including final assembler, sorter and charge account clerk) prior to September 30, 2013

(see Tr. 7, 31). However, the ALJ found that beginning on September 30, 2013, after Plaintiff’s

condition had worsened following an accident on a riding lawn mower, no such jobs existed.

Therefore, the ALJ found that Plaintiff was not disabled within the meaning of the Act prior to

September 30, 2013 but became disabled on that date and continued to be disabled through the
                                                     3




         Case 1:19-cv-00325-KDB Document 17 Filed 09/15/20 Page 3 of 12
date of his decision. On appeal, the AC (while otherwise adopting the ALJ’s findings) found that

Mr. Wilhelm was disabled as of September 11, 2012, based on a change in the age category of the

medical-vocational rules. (See Tr. 6-7; Rule 201.14). Therefore, the AC concluded that Mr.

Wilhelm had been disabled since September 11, 2012, but not before that date. (Tr. 6-7).

                                    III. LEGAL STANDARD

       The Social Security Act, 42 U.S.C. § 405(g) and § 1383(c)(3), limits this Court’s review

of a final decision of the Commissioner to: (1) whether substantial evidence supports the

Commissioner’s decision, Richardson v. Perales, 402 U.S. 389, 390, 401 (1971); and (2) whether

the Commissioner applied the correct legal standards. Hays v. Sullivan, 907 F.2d 1453, 1456 (4th

Cir. 1990); see also Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992) (per curiam). The District

Court does not review a final decision of the Commissioner de novo. Smith v. Schweiker, 795 F.2d

343, 345 (4th Cir. 1986); King v. Califano, 599 F.2d 597, 599 (4th Cir. 1979); Blalock v.

Richardson, 483 F.2d 773, 775 (4th Cir. 1972).

       The Social Security Act provides that “[t]he findings of the [Commissioner] as to any fact,

if supported by substantial evidence, shall be conclusive.” 42 U.S.C. § 405(g). In Smith v. Heckler,

782 F.2d 1176, 1179 (4th Cir. 1986) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)),

the Fourth Circuit defined “substantial evidence” as follows:

       Substantial evidence has been defined as being “more than a scintilla and do[ing]
       more than creat[ing] a suspicion of the existence of a fact to be established. It means
       such relevant evidence as a reasonable mind might accept as adequate to support a
       conclusion.”


                                                     4




         Case 1:19-cv-00325-KDB Document 17 Filed 09/15/20 Page 4 of 12
See also Seacrist v. Weinberger, 538 F.2d 1054, 1056-57 (4th Cir. 1976) (“We note that it is the

responsibility of the [Commissioner] and not the courts to reconcile inconsistencies in the medical

evidence.”).

       The Fourth Circuit has long emphasized that it is not for a reviewing court to weigh the

evidence again, nor to substitute its judgment for that of the Commissioner, assuming the

Commissioner’s final decision is supported by substantial evidence. Hays, 907 F.2d at 1456; see

also Smith, 795 F.2d at 345; Blalock, 483 F.2d at 775. Indeed, this is true even if the reviewing

court disagrees with the outcome—so long as there is “substantial evidence” in the record to

support the final decision below. Lester v. Schweiker, 683 F.2d 838, 841 (4th Cir. 1982).

                                       IV. DISCUSSION

       Mr. Wilhelm raises two challenges to the Commissioner’s decision. First, he contends that

the AC and ALJ erred in refusing to find that he was disabled beginning in 2010, rather than 2012.2

Second, he argues that the ALJ’s decision must be vacated because the ALJ was not

“constitutionally appointed” at the time he presided over the hearing on Mr. Wilhelm’s disability

application. As discussed below, the Court finds that substantial evidence supports the ALJ and

AC’s determination of the date of Mr. Wilhelm’s disability and that by not raising the issue of the




2 The onset date of Mr. Wilhelm’s disability is very significant to Mr. Wilhelm because his date
last insured for disability insurance benefits is December 31, 2011. Therefore, if he is found
disabled before that date he receives substantially more in monthly benefits. (See Tr. 23; 243).

                                                    5




         Case 1:19-cv-00325-KDB Document 17 Filed 09/15/20 Page 5 of 12
constitutionality of the ALJ’s appointment at any time during the Commissioner’s consideration

of his case Mr. Wilhelm failed to properly preserve this argument for judicial review.

       A.      The Beginning Date of Plaintiff’s Disability

       Dr. Mark Lenderman is Mr. Wilhelm’s primary care physician. Plaintiff argues that the

ALJ inadequately evaluated and accounted for Dr. Lenderman’s medical opinion when

determining the RFC prior to September 30, 2013. Specifically, Plaintiff claims that the ALJ

erred by failing to resolve what he contends are “material inconsistencies” between Dr.

Lenderman’s April 30, 2018 medical opinion and the RFC. In his April 2018 report, Dr.

Linderman determined that Mr. Wilhelm would be expected to miss more than four days of work

per month due to his impairments and treatments, would be unable to stand or walk for more

than 15 minutes at a time, would be unable to sit for more than 30 minutes at a time and could

never engage in postural activities. See Tr. 1753-56. Plaintiff argues that these limitations, in

particular the expected number of absences, should have been included in the RFC for the period

prior to September 30, 2013 because Dr. Linderman’s report applies to the entire period from

before Mr. Wilhelm’s earlier requested disability date in 2010 through April 2018. As further

support for his position, Plaintiff points to the ALJ’s finding that Dr. Linderman’s medical

opinion should be given little weight because “the medical evidence of record shows that the

claimant is more limited than determined by Dr. Lenderman.” Tr. 29.

       The Court disagrees that the ALJ should be required to reflect the restrictions and

absences suggested in Dr. Linderman’s April 2018 medical opinion in the RFC prior to

                                                    6




         Case 1:19-cv-00325-KDB Document 17 Filed 09/15/20 Page 6 of 12
September 30, 2013. First, Plaintiff’s argument depends entirely on the statement in Dr.

Linderman’s (form) report that “The patient’s abilities as indicated above apply from (date)

2003 THROUGH (date)         4/30/18 .” Tr. 1756. It seems obvious that the ALJ did not have to

simply accept this statement, purportedly covering a period of fifteen years, without question.

Indeed, the period indiscriminately covers seven years during which Plaintiff does not even

allege that he was disabled. Further, with respect to the ALJ’s decision to give “little weight” to

Dr. Linderman’s April 2018 form, it is clear from the context of the ALJ’s discussion that the

ALJ finds that Dr. Linderman’s medical opinion is too optimistic only with respect to the period

after September 30, 2013. See Tr. 26, 29 (quoted statement of the ALJ regarding Dr. Linderman

is made in section of decision explaining RFC for period after September 30, 2013). Thus, the

Court finds that there is no erroneous inconsistency related to Dr. Linderman and the ALJ’s

decision with respect to the period prior to September 30, 2013.

       Beyond Dr. Linderman’s April 2018 report, Plaintiff claims that there is not substantial

evidence to support the AC and ALJ’s decision to begin his disability in 2012/2013 rather than

earlier. Again, applying the appropriate standard of deference to the Commissioner’s weighing

of the medical evidence, the Court disagrees. See T-Mobile South, LLC v. City of Roswell, Ga.,

135 S. Ct. 808, 815 (2015) (the agency’s reasons need not be “elaborate or even sophisticated,

but rather . . . simply clear enough to enable judicial review.”). While there is evidence in the

record from which the ALJ might have found an earlier disability, see Tr. 24-26, the ALJ

observed that Plaintiff’s physical examination findings consistently revealed normal strength,

                                                     7




        Case 1:19-cv-00325-KDB Document 17 Filed 09/15/20 Page 7 of 12
sensation, and reflexes; negative straight leg raise testing; and the absence of motor weakness

despite his allegations of debilitating pain and radiation while also acknowledging that Plaintiff

exhibited reduced range of motion at times due to discomfort (Tr. 25; see, e.g., Tr. 590, 598,

600, 604 (feels well with minor complaints); Tr. 601-02, 605 (showing unremarkable physical

examination findings and the absence of significant complaints of pain), Tr. 348-49, 607, 609-

10 (reports of waxing and waning pain with strenuous physical activity resulting in tenderness

and decreased range of motion in the absence of significant abnormalities)).

        Ultimately, the ALJ concluded that “[t]he claimant has back, neck, shoulder, and knee

pain that could reasonably be expected to cause some limitations but not to the extent

alleged. The evidence shows that the claimant is able to sit, stand, walk, and move about in

a satisfactory manner.” Tr. 26. Therefore, although the ALJ considered Plaintiff’s statements

about the intensity, persistence, and limiting effects of his symptoms, he found that the

evidence failed to substantiate the claimant's allegations of total disability. See id. There is

accordingly “substantial evidence” to support the Commissioner’s conclusion that Plaintiff

was not disabled prior to September 11, 2012.

       B.      The Constitutionality of the ALJ’s Appointment

       The alternate basis for Mr. Wilhelm’s appeal to this Court is his argument that the ALJ was

not constitutionally appointed at the time of his decision. Primarily based on the authority of Lucia

v. SEC, 138 S.Ct. 2044 (2018), which found that certain Administrative Law Judges of the

Securities and Exchange Commission          are “officers of the United States” subject to the

                                                     8




         Case 1:19-cv-00325-KDB Document 17 Filed 09/15/20 Page 8 of 12
Appointments Clause of the U.S. Constitution, Plaintiff argues that the ALJ’s decision denying his

social security claim should be remanded because the ALJ had not been constitutionally appointed.

Id. at 2055. (“So what relief follows? This Court has held that the ‘appropriate’ remedy for an

adjudication tainted with an appointments violation is a new ‘hearing before a properly appointed

official.’”).

        However, Defendant argues in response that in Lucia the Supreme Court specifically

limited the entitlement of a party to relief to those “who make[] a timely challenge to the

constitutional validity of the appointment of [the] officer who adjudicates his case … .” Id.

Therefore, according to Defendant, because Mr. Wilhelm failed to object to the ALJ’s appointment

during the administrative proceedings below he cannot challenge the appointment of the ALJ in

this Court. See United States v. L.A. Tucker Truck Lines, Inc., 344 U.S. 33, 38 (1952) (holding that

parties may not wait until they are in court to raise a statutory “defect in the . . . appointment” of

the official who issued the agency’s initial decision); Elgin v. Dep’t of Treasury, 567 U.S. 1, 23

(2012) (plaintiff required to exhaust constitutional claim to administrative agency before seeking

review in federal court).

        The Court agrees with the Defendant that Plaintiff’s “Appointments Clause” claim has

been forfeited by his failure to raise the issue earlier.3 A constitutional challenge under the

Appointments Clause is “nonjurisdictional,” and thus a party may forfeit its Appointments Clause



3Therefore, the Court need not address and expresses no opinion on the merits of Plaintiff’s
Appointments Clause argument.
                                                9




          Case 1:19-cv-00325-KDB Document 17 Filed 09/15/20 Page 9 of 12
argument by failing to raise it. See, e.g., NLRB v. RELCO Locomotives, Inc., 734 F.3d 764, 795,

798 (8th Cir. 2013); see also, e.g., Freytag v. Commissioner, 501 U.S. 868, 878-79 (1991); id. at

893-94 (Scalia, J., concurring in part) (“Appointments Clause claims, and other structural

constitutional claims, have no special entitlement to review. A party forfeits the right to advance

on appeal a nonjurisdictional claim, structural or otherwise, that he fails to raise at trial.”).

        Indeed, after Lucia, a number of courts have found that a challenge to the appointment of

an SSA ALJ must be raised in the administrative proceedings in order to preserve it for judicial

review. See, e.g., Order at 3, Garrison v. Berryhill, No. 1:17-cv-00302-FDW (W.D.N.C. Oct. 10,

2018), ECF No. 24; Order at 55-56, T. v. Comm’r of Soc. Sec’y Admin., No. 1:17-cv-00650-RGV

(N.D. Ga. Sept. 28, 2018), ECF No. 17; Order at 5, Williams v. Berryhill, No. 2:17-cv-87-KS-MTP

(S.D. Miss. Sept. 28, 2018), ECF No. 24; Davidson v. Comm’r of Soc. Sec’y, No. 2:16-cv-00102,

2018 WL 4680327, at *2 (M.D. Tenn. Sept. 28, 2018); Stearns v. Berryhill, No. C17-2031-LTS,

2018 WL 4380984, at *5-6 (N.D. Iowa Sept. 14, 2018); Iwan v. Comm’r of Soc. Sec’y, No. 17-

CV-97-LRR, 2018 WL 4295202, at *9 (N.D. Iowa Sept. 10, 2018) (“Because Iwan did not raise

her Appointments Clause challenge before the ALJ or Appeals Council, the court finds that she

has waived this issue.”); Hugues v. Berryhill, No. CV 17-3892-JPR, 2018 WL 3239835, at *2 n.2

(C.D. Cal. July 2, 2018) (“To the extent Lucia applies to Social Security ALJs, Plaintiff has

forfeited the issue by failing to raise it during his administrative proceedings.”).

        That these cases consistently find a waiver and forfeiture under these circumstances is not

surprising. It is manifestly fair to all the parties and critical for the efficiency of the Social Security

                                                         10




         Case 1:19-cv-00325-KDB Document 17 Filed 09/15/20 Page 10 of 12
administrative process to require a claimant to raise all issues – in particular issues related to the

authority and legitimacy of the hearing officer – as early as the challenge can be made so that if

necessary the claim can be handled by a different officer. Plaintiff is not entitled to sit on his

hands, see how the ALJ rules on his claim and then, when he is disappointed, in whole or in part,

with the decision, raise his constitutional issue for the first time in his District Court appeal. In

sum, common sense notions of both fairness and efficiency strongly counsel against allowing a

Plaintiff to raise a constitutional challenge to the appointment of an ALJ for the first time on

appeal to the District Court.

       Therefore, the Court finds that Mr. Wilhelm has waived and forfeited his constitutional

claim that the ALJ was not properly appointed and declines his request to remand the case on that

ground. See Lucia, 138 S. Ct. at 2055; L.A. Tucker, 344 U.S. at 37 (“Simple fairness to those who

are engaged in the tasks of administration, and to litigants, requires as a general rule that courts

should not topple over administrative decisions unless the administrative body not only has erred

but has erred against objection made at the time appropriate under its practice.”).

                                        IV. CONCLUSION

       In summary, while the Court does not reach any conclusion as to how it would rule on

Plaintiff’s claim on a de novo review, a reasonable mind would find that the evidence is adequate

to support the AC and ALJ’s decision and there are no other asserted grounds to remand the

Commissioner’s decision. The Commissioner’s decision, therefore, is hereby AFFIRMED.



                                                      11




        Case 1:19-cv-00325-KDB Document 17 Filed 09/15/20 Page 11 of 12
SO ORDERED ADJUDGED AND DECREED.



                 Signed: September 15,
          2020




                                         12




Case 1:19-cv-00325-KDB Document 17 Filed 09/15/20 Page 12 of 12
